UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7064



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTY LORENZO WRIGHT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-95-39, CR-95-44, CA-99-112-4)


Submitted:   November 28, 2001            Decided:   January 15, 2002


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Bryan Rigney, PROTOGYROU & RIGNEY, P.L.C., Norfolk, Vir-
ginia, for Appellant. Michael R. Smythers, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marty Lorenzo Wright seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Wright, Nos. CR-95-39; CR-95-44; CA-

99-112-4 (E.D. Va. Apr. 30, 2001).   We deny Wright’s motion for the

appointment of counsel at the Government’s expense and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2